DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 1-6, 9, and 11-16 are currently pending.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.

Declaration Under 37 CFR 1.130(a)
3.	The declaration under 37 CFR 1.130(a) filed February 8, 2022 is sufficient to overcome the rejections based on the prior art of  Park (Analyst 2019 144 921-927 published 10/8/2018).



4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (RSC Adv 2016, 6, 46291-46298) in view of Rhee (US 2012/0164754 Pub 6/28/2012). 
	Regarding Claim 9 Lee teaches that they were able to visualize large DNA molecules with novel fluorescent protein–DNA binding peptides (FP–DBPs). They constructed FP–DBPs by linking fluorescent protein to the N- or C-terminal of one or two peptides (abstract).  Fig. 1 presents T4 DNA molecules (166 kbps, 55.8 μm) stained with seven FP–DBPs that we designed. Five out of seven FP–DBPs successfully visualized the entire DNA backbones. As shown in Fig 1, five out of the seven FP-DBPs successfully visualized the entire DNA backbones. 

    PNG
    media_image1.png
    414
    789
    media_image1.png
    Greyscale

It is noted that it is a property of 2(KW)2 that is an A/T nonspecific DNA binding protein linked to a fluorescent protein (eGFP).  It is a property of 2HMG that it is an A/T specific DNA binding protein linked to a fluorescent protein (eGFP). Lee teaches that they also analyzed fluorescence intensity profiles for FP–DBP stained DNA backbones.  Fig. 4, shows the fluorescence intensity profile along DNA backbones. Microscopic images and their intensity profiles represent elongated λ DNA (48.5 kbp) monomer stained with YOYO-1 and various FP–DBPs. Each intensity profile of λ DNA is shown with single molecule DNA image, compared to in silico A/T frequency. 

    PNG
    media_image2.png
    393
    366
    media_image2.png
    Greyscale

OR an AT-non-specific DNA binding protein linked with a second fluorescent protein (2(KW)2). Additionally Lee teaches comparing the A/T frequency of the entire genome of an analysis target (in silico A(T) map of λ DNA) and the A/T frequency of the sample treated with the composition ( λ DNA stained with 2HMG).  
	Regarding Claim 11 Lee teaches a method wherein the sample is a single DNA molecule (see Fig 1 insert).
	Regarding Claim 13 Lee teaches a method wherein the fluorescent protein is mCherry (page 46291, col 2). 
Regarding Claim 15 Lee teaches a method wherein the fluorescent protein is enhanced green fluorescent protein (page 46291, col 2). 
Lee does not teach a method comprising treating a sample (T4 DNA) with a composition comprising: an adenine/thymine (A/T)-specific DNA binding protein linked with a first fluorescent protein (2HMG) AND an AT-non-specific DNA binding protein linked with a second fluorescent protein (2(KW)2) (clm 9).  Lee does not teach a method wherein the first fluorescent protein and the second fluorescent protein exhibit different colors (clm 12). Lee does not teach a method wherein the first fluorescent protein is mCherry (clm 14). Lee does not teach a method wherein the second fluorescent protein is eGCP (clm 16).
However Rhee teaches contacting a target nucleic acid, whose nucleotide sequence is to be detected, with the at least two nucleic acid-binding probes of the kit; detecting a signal from the detectable tag linked to each of the at least two nucleic acid-binding probes; and converting the detected signal into a nucleotide sequence present in the target nucleic acid (para 0010). Rhee first protein that specifically binds a nucleotide sequence consisting of n bases, wherein n is an integer ranging from 3 to 12; a second protein, linked to a terminus of the first protein, that non-specifically binds to a minor groove of nucleic acid; and a detectable tag linked to a terminus of the second protein (para 0009). Rhee teaches that the detectable tag can be mCherry, which is a fluorescent protein (para 0033). Further Rhee teaches that the nucleotide sequence of the target nucleic acid may be inferred from the signals generated from the detectable tags attached to the different kinds of nucleic acid-binding probes, which are bound to the target nucleic acid sequence. For example, if a nucleic acid-binding probe capable of specifically binding to a sequence of AAAAAA is labeled with a red fluorescent tag, and a nucleic acid-binding probe capable of specifically binding to a sequence of AAAAAT is labeled with a blue fluorescent tag, signals may be detected from the sites of the target nucleic acid being emitted in red and blue, and converted to nucleotide sequences (inferred to have those nucleotide sequences) (para 0052). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee by contacting a single DNA molecule with a composition comprising an adenine/thymine (A/T)-specific DNA binding protein linked with a first fluorescent protein (2HMG) AND an AT-non-specific DNA binding protein linked with a second fluorescent protein (2(KW)2).  As demonstrated by the prior art of Rhee it was known in the art to contact a target nucleic acid with a composition comprising a first DNA binding protein linked with a first fluorescent tag (red) AND a second DNA binding protein linked with a second fluorescent tag (blue). Thus it follows that it would have been possible to contact a single DNA molecule with (i) a H-NS protein or HMG conjugated to 
One of skill in the art would have been motivated to stain DNA with the claimed composition for the benefit of being able to visualize all the A/T rich and non A/T rich regions of the single molecule of DNA simultaneously. 


Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 103 over the combination of Lee in view of van Mameren.  It is noted for the record that the claims are no longer rejected over this combination of references.  The claims are now rejected over the combination of Lee in view of Rhee. Applicants arguments with respect to Lee have been addressed below. 
	The Applicants argue that Lee uses either an A/T-specific DNA binding protein (“2HMG’) linked with a fluorescent protein OR an A/T-non-specific binding protein (“2(KW)2”) linked with a fluorescent protein but does NOT use both the A/T-specific and A/T-non- specific binding proteins. 
	This argument has been fully considered and the examiner agrees that Lee does not teach a composition comprising both.  However this is a 103 rejection and Lee is not required to teach this.  The prior art of Rhee is being relied upon to teach contacting a target DNA with a 
Additionally the Applicants argue that Lee does not teach a comparison of the A/T frequency of the genome of the analysis target with the A/T frequency of the treated sample. Applicants argue that Fig. 4 of Lee reports a fluorescent intensity of a DNA backbone singly stained with various FP-DBPs. There is no comparison of an A/T frequency, let alone a comparison between the treated sample and the entire genome of the analysis target. 
This argument has been fully considered but is not persuasive. The description of Figure 4 states the following:
“Fig. 4, fluorescence intensity profile along DNA backbones. Microscopic images and their intensity profiles represent elongated λ DNA (48.5 kbp) monomer stained with YOYO-1 and various FP–DBPs. Each intensity profile of λ DNA is shown with single molecule DNA image, compared to in silico A/T frequency”. 

In view of the recitation of the word “compared” in the description of Fig 4, it is maintained that Lee does in fact teach comparing the A/T frequency of the entire genome of an analysis target (in silico A(T) map of λ DNA) and the A/T frequency of the sample treated with the composition ( λ DNA stained with 2HMG).  

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634